359 S.W.3d 498 (2012)
STATE OF Missouri, Respondent,
v.
Norman R. FREEMAN, Appellant.
No. WD 72216.
Missouri Court of Appeals, Western District.
January 17, 2012.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Norman Freeman was convicted in the Circuit Court of Jackson County of murder in the second degree and armed criminal action., He appeals, arguing that the evidence was insufficient to establish his guilt of either offense beyond a reasonable doubt. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).